FILED
                            NOT FOR PUBLICATION                               OCT 5 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10406

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00676-FJM

  v.
                                                 MEMORANDUM *
RODRIGO ESCALANTE-CARRILLO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Rodrigo Escalante-Carrillo appeals from the 57-month sentence imposed

following his conviction for re-entry after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Escalante-Carrillo contends that the district court procedurally erred by

failing adequately to discuss the 18 U.S.C. § 3553(a) sentencing factors. The

record reflects that contrary to his contention, the district court did not plainly err.

See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc); see

also United States v. Lindsey, 634 F.3d 541, 550 (9th Cir. 2011).

      Escalante-Carrillo also contends that his sentence is substantively

unreasonable. Specifically, he contends that cultural assimilation provides a basis

for a below-Guidelines sentence. In light of the totality of the circumstances and

the section 3553(a) sentencing factors, the sentence is substantively reasonable.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                      09-10406